     Case 7:19-cr-00522 Document 145 Filed on 01/24/20 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−00522

Daniel J. Garcia




                            NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Micaela Alvarez
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 2/5/2020

TIME: 03:00 PM
TYPE OF PROCEEDING: Motion Hearing




Date: January 24, 2020
                                                         David J. Bradley, Clerk
